UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7424


WILLIAM SCOTT DAVIS, JR.,

                    Petitioner - Appellant,

             v.

WILLIAM P. BARR, USAG; JAMES GARNETT, Piedmont Regional Jail
Chairman; PAUL SEGRUE, USMS Deputy; USMS DEPUTY ADAMS;
DONALD HUNTER, Superintendent; CAPTAIN UNKNOWN; MAJOR
UNKNOWN,

                    Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:17-cv-00514-MSD-DEM)


Submitted: April 4, 2019                                          Decided: April 10, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Scott Davis, Jr., a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing as moot Davis’

consolidated 28 U.S.C. § 2241 (2012) petitions. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Davis v. Sessions, No. 2:17-cv-00514-MSD-DEM (E.D. Va. Oct. 9, 2018). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2